Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous office action dated 08/24/2021 is vacated/withdrawn. Examiner left a message for Mr. Armstrong on 08/23/2021 to inform about withdrawing the allowability of claim 6.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2007/0145991 A1).
Regarding claim 1, Yoshida at fig. 1A-1C discloses a probe unit comprising:
[1SIG] each of which has one end [bottom end] that is brought into contact with a contacting electrode, the one end being an end in a longitudinal direction [as shown];
a first ground member [1GND] connected to an external ground;
a second ground member [23 in hole 22] provided around [as shown] each of the contact probes;
a first connecting member [top 23] electrically connected to the first ground member, and electrically connected to one end of the second ground member;
a second connecting member [bottom 23] electrically connected to the first ground member, and electrically connected to another end of the second ground member; and
a probe holder [21, 2] configured to hold the contact probes, the first ground member, the second ground member and the first and the second connecting members.
Regarding claim 3, Yoshida at fig. 1A-1C discloses the probe unit according to claim 1, wherein each of the first and the second connecting members is a plate-like [see “plating layer”] conductive member.
Regarding claim 4, Yoshida at fig. 1A-1C discloses the probe unit according to claim 3, wherein each of the first and the second connecting members has an insertion hole [top and bottom holes in 23 for 1SIG as shown] through which the first ground member is passed [due to plating], and a part of which is brought into contact with the first ground member.
Regarding claim 5, Yoshida at fig. 1A-1C discloses the probe unit according to claim 1, wherein each of the first and the second connecting members includes:
[portion of 21 for 23]; and
conductive members [23] provided on an outer surfaces of the base portion, the outer surfaces being surfaces on a sides where the respective first and the second connecting members are connected to the second ground member [23 in hole 22], the conductive member being electrically connected to the first ground member [as shown].
Regarding claim 6, Yoshida at fig. 1A-1C discloses probe unit according to claim 5, wherein 
the base portion [portion of 21 for 23] has an insertion hole [as shown for 1GND] allowing the first ground member [1GND] to be passed therethrough, and
the conductive members [23] are configured to extend across the surfaces [as shown] on the sides where the respective first and the second connecting members are connected to the second ground member [23 in hole 22], to an inner wall [wall at top and bottom of the insertion hole] of the insertion hole.
Regarding claim 7, Yoshida at fig. 1A-1C discloses the probe unit according to claim 5, wherein the conductive member is a film made of a conductive material film [plating layer].
Regarding claim 8, Yoshida at fig. 1A-1C discloses the probe unit according to claim 5, wherein the conductive member is a plate-like member [plating layer] made of a conductive material.
Regarding claim 11, Yoshida at fig. 1A-1C discloses the probe unit according to claim 1, wherein the first connecting member [top 23] contacts one end of the first [top end of 1GND], and the second connecting member [bottom 23] contacts another end of the first ground member [bottom end of 1GND].

Claims 1, 3-5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata et al. (US 2013/0065455 A1).
Regarding claim 1, Kawata et al. (hereafter Kawata) at fig. 7 and at ¶0050 discloses a probe unit comprising:
a plurality of contact probes [2025] each of which has one end [bottom end] that is brought into contact with a contacting electrode, the one end being an end in a longitudinal direction [as shown];
a first ground member [2024] connected to an external ground;
a second ground member [2251] provided around [as shown] each of the contact probes;
a first connecting member [2291] electrically connected to the first ground member, and electrically connected to one end of the second ground member;
a second connecting member [2292] electrically connected to the first ground member [2024 at the bottom], and electrically connected to another end [bottom end of 2251] of the second ground member; and
a probe holder [2021, 2002] configured to hold the contact probes, the first ground member, the second ground member and the first and the second connecting members.
 [copper, see ¶0044] conductive member.
Regarding claim 4, Kawata at fig. 7 discloses the probe unit according to claim 3, wherein each of the first and the second connecting members has an insertion hole [holes in 2291 and 2292 for 2024] through which the first ground member is passed, and a part of which is brought into contact [as shown] with the first ground member.
Regarding claim 5, Kawata at fig. 7 discloses the probe unit according to claim 1, wherein each of the first and the second connecting members includes:
a base portion made of an insulating material [portion of 2021 for 2291 and 2292]; and
conductive members [2291, 2292] provided on an outer surfaces of the base portion, the outer surfaces being surfaces on a sides where the respective first and the second connecting members are connected to the second ground member [2251], the conductive member being electrically connected to the first ground member [as shown].
Regarding claim 7, Kawata at fig. 7 discloses the probe unit according to claim 5, wherein the conductive member is a film made of a conductive material film [plating or the like of copper, silver or gold].
Regarding claim 8, Kawata at fig. 7 discloses the probe unit according to claim 5, wherein the conductive member is a plate-like member [plating or the like of copper, silver or gold] made of a conductive material.
[2291] contacts one end of the first ground member [top end of 2241], and the second connecting member [2292] contacts another end of the first ground member [bottom end of 2241].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claim 1 above, and further in view of Yanagisawa et al. (US 2005/0088189).
Regarding claim 9, Yoshida as stated above discloses all the elements. They are silent about the second ground member includes:
an insulating pipe member provided around the contact probe; and
a conductive member provided to an outer circumference of the pipe member, and electrically connected to the first and the second connecting members. Rather, discloses the second ground member includes an insulating spacer 32, Silicon rubber O-ring 7 with a conductive portion of 23 (in hole 22). 
Yanagisawa et al. (hereafter Yanagisawa) at fig. 10(a) and in similar environment discloses the second ground member [15, 17] includes:
[15] provided around the contact probe [11-14]; and
a conductive member [17a, 17b, 17c] provided to an outer circumference [as shown] of the pipe member. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the second ground member of Yoshida with the second ground member as taught by Yanagisawa, in order to obtain noise free test and further advantages that Yanagisawa have to offer (see ¶0060-0063, ¶0018). Modified Yoshida discloses electrically connection between the first and the second connecting members.
Regarding claim 10, Yanagisawa discloses the probe unit according to claim 9, wherein the conductive member has a plurality of through holes [gaps between M1, M2 and M2, M3] passing through in radial directions that perpendicularly intersect with a longitudinal axis of the conductive member.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 2 calling for a probe unit, wherein each of the second ground member is a conductive member provided around the contact probe, and configured to extend and contract in a long-axial direction, as further defined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 8, 2021